Citation Nr: 0836734	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-42 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected right ring finger infection residuals. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1978 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, granted service connection for 
right ring finger infection residuals and established a 
noncompensable (zero percent) disability rating.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Waco RO 
in January 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

The Board remanded the veteran's claim for additional 
procedural development in March 2008.  A supplemental 
statement of the case was issued in July 2008 by the VA 
Appeals Management Center (AMC) which continued the 
noncompensable disability rating assigned to the veteran's 
right ring finger infection residuals.  The case is once 
again before the Board. 

Issue not on appeal 

During the January 2008 personal hearing, the veteran 
indicated that he wished to withdraw his appeal as to the 
issue of his entitlement to an increased disability rating 
for service-connected bilateral hearing loss.  That issue, 
accordingly, is no longer before the Board. See 38 C.F.R. § 
20.204 (2007).


FINDING OF FACT

The veteran's right ring finger infection residuals is 
manifested by complaints of numbness and chronic pain. 

CONCLUSION OF LAW

The criteria for an increased disability rating, 10 percent, 
for the service-connected right ring finger infection 
residuals have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his right ring finger infection residuals.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall concerns

In March 2008, the Board remanded this case to the VA Appeals 
Management Center (AMC) in order to provide the veteran with 
additional VCAA notice.  

The record reveals that the AMC sent the veteran an 
additional VCAA notice letter on May 2, 2008.  Thus, the 
Board's remand instructions have been fully complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated April 2, 2004 and the AMC May 2, 2008.  In the May 2008 
letter, the AMC informed the veteran that in order to 
establish an increased disability rating the evidence must 
show that the service-connected disability had gotten worse. 

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced May 2008 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The May 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the May 2008 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the RO 
or the AMC.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2008 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2008 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to May 2008 VCAA letter.  
Specifically, since the veteran's claim was readjudicated in 
the July 2008 SSOC, following the issuance of the May 2008 
letter, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the veteran nor his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2007).

Assignment of diagnostic code

The veteran's service-connected right ring finger infection 
residuals are currently assigned a noncompensable disability 
rating under Diagnostic Code 5230 [limitation of motion of 
the ring or little finger].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

While a June 2003 VA outpatient treatment record indicated 
that the veteran had a decreased range of motion in his right 
hand, the April 2004 VA examination report indicates that the 
veteran has full range of motion.  Furthermore, the veteran 
testified in January 2008 that he does not have a decreased 
range of motion in his right hand.  A review of the medial 
records indicates that the veteran's complaints center on 
feelings of pain and numbness in the right hand.  In November 
2004, the veteran was diagnosed with "chronic ulnar 
neuropathy . . . consistent with the [veteran's history of] 
right hand infection and surgery."  Accordingly, the Board 
finds that utilization of Diagnostic Code 8516, involving the 
ulnar nerve, is more appropriate than rating the veteran 
based on limitation of motion.  

The Board also notes that Diagnostic Code 8516 allows for a 
maximum disability rating of 60 percent as opposed to 
Diagnostic Code 5230, which does not all for a compensable 
rating.  Therefore rating the veteran under Diagnostic Code 
8516 is in the best interest of the veteran. 

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
right ring finger infection residuals the veteran's right 
hand symptomatology includes mild median neuropathy of the 
wrist consistent with carpal tunnel syndrome.  The veteran 
has not been service connection for carpal tunnel syndrome. 

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any distinction between the 
symptoms of the veteran's ulnar nerve neuropathy and the  
median neuropathy of the wrist.  The Board will therefore 
assume that all of the veteran's right hand symptomatology is 
attributed to his service-connected right ring finger 
infection residuals.

Specific schedular criteria

The evidence in this case reflects that the veteran's right 
hand is his dominant (major) extremity.  See 38 C.F.R. § 4.69 
(2007) [a distinction is made between handedness for rating 
purposes, and only one extremity is to be considered major].

Under Diagnostic Code 8516 [paralysis of the ulnar nerve], a 
10 percent disability rating is assigned for mild incomplete 
paralysis of the major or minor extremity.  
If there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity.  If the 
paralysis is severe, a 40 percent evaluation is assigned for 
the major extremity.  When the evidence establishes complete 
paralysis characterized as the "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and the thenar 
and hypothenar eminences; the loss of extension of the ring 
and little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened, a 60 percent evaluation is assigned for the 
minor extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2007).

The Board observes that the terms "mild," "moderate" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2007).   The Board observes 
that "moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."; and "severe" is defined 
as "extremely intense."  See Webster's New World Dictionary, 
Third College Edition (1988), pages 1038, 871, and 1071 
respectively.

It should also be noted that use of descriptive terminology 
such as "mild", "moderate" or "severe" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2007). 

Analysis

The veteran's service-connected disability is manifested by 
chronic pain and numbness.  VA outpatient treatment records 
from October 2004 note that the veteran has "chronic right 
ulnar neuropathy . . . consistent with the [veteran's 
history] of right hand infection and surgery."  

During the April 2004 VA examination the veteran displayed a 
"good range of motion to all fingers, hand, and wrist.  He 
had a good grip, also good sensation to the hand and 
fingers."  The veteran's pinprick sensation was normal 
however there was slight tenderness on the palmar surface of 
the right little finger.  

During the January 2008 hearing, the veteran stated that he 
experiences numbness in his ring finger which interferes with 
his daily activities insofar as he has difficulty gripping 
objects over an extended period.  See the January 2008 
hearing transcript, page 4.  The veteran also stated that his 
ring finger infection residuals cause him pain that will 
cause him to occasionally drop objects or spill paint at 
work.  This equates to a mid disability.  

In order to qualify for the next higher 20 percent disability 
rating there must be a showing of a moderate disability of 
the ulnar nerve.  This is not shown in the evidence of 
record.  There has been no medical treatment for the injury.  
The veteran's injury is stable.  The veteran has maintained 
his fine motor skills.  
Based upon a review of the clinical manifestations, the 
evidence of record does not indicate a moderate disability 
exists.  

Moreover, severe paralysis in manifestly not shown.  While 
the October 2004 VA physician described the veteran's 
neuropathy as "severe", the veteran's service-connected 
disability manifests primarily of numbness and pain, with 
relatively little functional loss.  The veteran maintains 
full grip strength and has full sensation in his fingers.  
Such symptoms are consistent with the assignment of a 10 
percent rating due to mild incomplete paralysis of the ulnar 
nerve under Diagnostic Code 8516.

Further, there is no suggestion anywhere in the medical 
records that the veteran has ever manifested a "griffin claw" 
deformity.  Therefore the criteria for the assignment of a 40 
or 60 percent disability rating are also not met.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, the medical evidence indicates that the 
veteran's ring finger infection residuals include a Y-shaped 
scar measuring approximately one inch in length on the palmar 
surface of the fifth metatarsal.  Another one inch scar is 
located directly below the Y shaped scar on the palmar 
surface of the veteran's right hand.  A third one inch scar 
exists on the dorsal surface of the right hand between the 
fourth and fifth fingers.  These scars are superficial.  They 
do not cause pain or limit the veteran's range of motion.  
There scars do not exceed six square inches.  Essentially, 
the veteran's scars are asymptomatic and noncompensably 
disabling.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.  Based on this record, the Board concludes that the 
evidence does not suggest that a separate disability 
pertaining to the scars is warranted 

Fenderson considerations

The veteran's noncompensable disability rating for right ring 
finger infection residuals has been assigned as of the date 
of service connection, March 28, 2003.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
symptomatology warranting a higher disability rating. The VA 
outpatient treatment records along with the April 2004 VA 
examination and the veteran's January 2008 testimony indicate 
that the disability has remained relatively stable throughout 
the period.  There have been no medical findings and no other 
evidence which would allow for the assignment of a disability 
rating in excess of the 10 percent that the Board is 
assigning. 



Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the November 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected right ring finger infection residuals.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his infection residuals; in fact, it 
does not appear that the veteran has been hospitalized at all 
for this disability at issue. 

With respect to employment, the evidence of record indicates 
that the veteran works in a warehouse.  While the veteran 
stated that his right ring finger infection residuals will 
cause him to drop things and prevents him from maintaining a 
firm grasp over an extend period of time, there is no 
indication that this disability has caused him to miss work 
or creates any unusual employment impairment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a 
10 percent disability rating is warranted for the veteran's 
service-connected right ring finger infection residuals.  To 
that extent, the appeal is allowed.


ORDER

An increased rating for right ring finger infection 
residuals, 10 percent, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


